Citation Nr: 1613075	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested by muscle pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.
8.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.

9.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

In March 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

In a March 2016 statement, the Veteran's representative reported that one of the issues presented for review was entitlement to service connection for rectal conditions.  As such, the issue of service connection for a rectal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the issues except for service connection for an acquired psychiatric disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has PTSD, anxiety, and depression that are at least as likely as not related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD, anxiety, and depression have been met.  38 U.S.C.A. §§ 1110,1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for an acquired psychiatric disorder and is remanding the remaining claims, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  

Prior to the Veteran's claim, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran's service treatment records (STRs) are unavailable.  See May 2012 memorandum.  His DD 214 confirms his service in Southwest Asia from October 1990 to April 1991.

Lay statements from the Veteran's family, his wife, and others who know him show that he has had psychiatric symptomatology since his military service.  See June 2011, July 2011, and November 2011 statements.  

A July 2011 VA treatment record shows that the Veteran reported having nightmares and flashbacks of the Gulf War.  The record shows that the Veteran's reported stressor involved seeing all of the bodies bring brought in; being on alert all night; and having a "lot of fear all the time."  He was diagnosed with anxiety, depression, PTSD, and alcohol abuse.  The author of the record was a psychologist.  

The Veteran was afforded a VA examination in November 2012.  He was diagnosed with nightmare disorder (previously termed PTSD).  No opinion regarding the etiology was provided.  

An October 2014 statement from the Veteran suggests that he had fear of hostile military activity during service as he reported being in a convoy had him paranoid and scared all the time.  

The Veteran submitted a VA treatment record from a psychologist dated in July 2015.  The psychologist reported reviewing the Veteran's chart of initial diagnosis of PTSD in July 2011 in which the Veteran presented anxiety symptoms primarily related to deployment.  He was diagnosed with PTSD; depression, not otherwise specified (NOS); and alcohol abuse.  

Based on a review of the evidence, the Board concludes that service connection for PTSD, anxiety, and depression is warranted.  In light of the Veteran's October 2014 statement, the Board concedes an in-service stressor of a fear of hostile military activity as such is consistent with the Veteran's military service in Southwest Asia.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a finding that the Veteran's PTSD, anxiety, and depression are related to his military service.  

Of particular importance to the Board are the lay statements from those who know the Veteran and the July 2011 and July 2015 treatment records.  The lay statements, particularly those of his family members, reveal that the Veteran had psychiatric symptomatology following service that he did not have prior to service.  The July 2011 record shows that the Veteran's reported stressor referred to his military service.  Specifically, he reported having fear, consistent with his conceded stressor of fear of hostile military activity.  Based on his reported in-service stressor, diagnoses of anxiety, depression, and PTSD by a VA psychologist were assigned.  The July 2015 record, also by a VA psychologist, continues to show that the Veteran presented anxiety symptoms primarily related to deployment.  In light of the above, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD, anxiety and depression is, therefore, granted.


ORDER

Entitlement to service connection for PTSD, anxiety, and depression is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  During this appeal, the Veteran was granted disability benefits from the Social Security Administration (SSA).  As these records have not been obtained, a remand is necessary so that the Veteran's SSA records can be associated with the claims file.

Additionally, on remand, the Board finds that examinations for some of the issues on appeal would be beneficial.  Due to the Veteran's service in Southwest Asia from October 1990 to April 1991, the Board concedes acoustic trauma.  As such, he should be provided a VA examination to determine if he has tinnitus related to his military service.  Regarding the Veteran's claimed residuals of a head injury, he has reported incurring an injury during service.  As the Veteran's STRs are not of record, the Board concludes that an examination to determine whether the Veteran has any residuals from a claimed in-service injury would be beneficial.  As for the Veteran's sleep apnea, he was provided a VA examination November 2012.  The examiner opined that a sleep disturbance condition was not corroborated as having occurred during service.  However, subsequent to that examination, the Veteran's March 2016 hearing testimony indicates that he experienced symptoms during service.  As for the Veteran's joint complaints, the November 2012 examiner diagnosed the Veteran with osteoarthritis of the knees.  The examiner also opined that the osteoarthritis was not corroborated as having occurred during service.  However, the Veteran reported being seen in sick call several times during service.  The negative opinion did not address these reports.  On remand, considering VA's heightened duty to assist in the absence of STRs, an addendum opinion regarding the Veteran's sleep apnea and osteoarthritis of the knees addressing the Veteran's reports should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Dublin VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed tinnitus and residuals of a head injury.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's tinnitus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed tinnitus is related to his military service.  

B) For the Veteran's residuals of a head injury, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed residuals of a head injury are related to his military service. 

For purposes of providing an opinion, the examiner should accept the Veteran's reports of an in-service head injury.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Obtain an addendum medical opinion from the November 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea and osteoarthritis of the knees are related to his military service.  

A) For the Veteran's sleep apnea, the examiner should address the Veteran's testimony of experiencing symptoms of snoring and shortness of breath during service.  

B) For the Veteran's osteoarthritis, the examiner should address the Veteran's reports of being seen in sick call several times during service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Implement the grant of service connection for PTSD, anxiety, and depression and assign a disability rating for that disability.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


